Morris Publishing Group, LLC Unaudited Pro Forma Condensed Consolidated Financial Information As of September 30, 2007 (Dollars in thousands) General Information The following unaudited pro forma condensed consolidated financial information sets forth the historical information for the nine months ended September 30, 2007 and 2006 and the twelve months ended December 31, 2006, 2005 and 2004, and as of September 30, 2007 derived fromthe Company'shistorical consolidated financial statements. The unaudited pro forma condensed consolidated statements of income for the nine months ended September 30, 2007 and 2006 and the twelve months ended December 31, 2006, 2005 and 2004 give effect to the following transaction as ifit had occurred on January 1, 2004 (the earliest period presented).The unaudited pro forma condensed consolidated balance sheet as of September 30, 2007 gives effect to the following transaction as ifit had occurred on the balance sheet date: · On November 30, 2007, Morris Publishing Group, LLC (the “Company”) completed the sale of fourteen daily newspapers, three nondaily newspapers, a commercial printing operation and other related publications to GateHouse Media, Inc. (“GateHouse”). The total purchase price was $115 million plus a working capital adjustment, with GateHouse electing to pay $10 million in the form of a one-year promissory note bearing interest at 8% per annum, and the remainder in cash. As result of this transaction, the Company was required by the covenants of its Credit Agreement dated as of December 14, 2005 (the "Credit Agreement") to utilize all of the net after-tax sales proceeds to prepaythe Tranche A Term Loan. In satisfaction ofthis requirement, the Company prepaid $85 million of the $175 million outstanding on theTranche A Term Loan following the closing of the transaction. These unaudited pro forma financial statements should be read in conjunction with the historical condensed consolidated financial statements included in the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 and the historical consolidated financial statements included inthe Company'sAnnual Report on Form 10-K for the year ended December, 31, 2006. The unaudited pro forma financial statements do not purport to represent what the Company’s results of operations or financial position would have been if these transactions had occurred on the date indicated and are not intended to project the Company’s results of operations or financial position for any future period or date. The unaudited pro forma adjustments are based on estimates and certain assumptions that the Company believes are reasonable. The pro forma adjustments and primary assumptions are described in the accompanying notes. -1- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated balance sheets As of September 30, 2007 (Dollars in thousands) Morris Publishing Group (a) Businesses sold (b) Other adjustments (c) Pro forma Morris Publishing ASSETS CURRENT ASSETS: Cash and cash equivalents $ 5,597 $ (420 ) $ - $ 5,177 Cash received at the closing of the transaction - - 105,000 (1) 105,000 Prepayment of Tranche A Term Loan - - (85,000 ) (2) (85,000 ) Working capital adjustment received at the closing of the transaction - - 2,500 (3) 2,500 Prepayment of income taxes to Morris Communications relating to gain on sale - - (20,000 ) (4) (20,000 ) 5,597 (420 ) 2,500 7,677 Accounts receivable, net 51,425 (7,582 ) - 43,843 Inventories 5,220 (1,881 ) - 3,339 Deferred income taxes, net 2,009 (373 ) - 1,636 Note receivable - - 10,000 (1) 10,000 Prepaid and other current assets 1,340 (225 ) - 1,115 Total current assets 65,591 (10,481 ) 12,500 67,610 NET PROPERTY AND EQUIPMENT 142,227 (15,096 ) - 127,131 OTHER ASSETS: Goodwill 188,394 (17,709 ) - 170,685 Intangible assets, net 9,637 (818 ) - 8,819 Deferred loan costs and other assets, net 10,649 (2 ) (390 ) (5) 10,257 Total other assets 208,680 (18,529 ) (390 ) 189,761 Total assets $ 416,498 $ (44,106 ) $ 12,110 $ 384,502 LIABILITIES AND MEMBER'S DEFICIENCY IN ASSETS CURRENT LIABILITIES: Accounts payable $ 10,126 $ - $ - $ 10,126 Current maturities of long-term debt 8,750 - (4,250 ) (2) 4,500 Accrued interest 4,304 - - 4,304 Due to Morris Communications 983 - - 983 Deferred revenues 18,113 (3,223 ) - 14,890 Accrued employee costs 9,893 - - 9,893 Other accrued liabilities 2,952 - - 2,952 Total current liabilities 55,121 (3,223 ) (4,250 ) 47,648 LONG-TERM DEBT, less current portion 517,250 - (80,750 ) (2) 436,500 DEFERRED INCOME TAXES, less current portion 16,503 (1,278 ) - 15,225 POST RETIREMENT BENEFITS DUE TO MORRIS COMMUNICATIONS 26,857 (5,595 ) - 21,262 OTHER LONG-TERM LIABILITIES 3,948 (100 ) - 3,848 Total liabilities 619,679 (10,196 ) (85,000 ) 524,483 MEMBER'S DEFICIENCY IN ASSETS Member's deficit (201,685 ) - - (201,685 ) (Net book value of assets sold)/total sales price - (33,623 ) 115,000 (1) 81,377 Tax effect ofgain on sale of businesses - - (32,388 ) (6) (32,388 ) Working capital adjustment - (2,500 ) 2,500 (3) - Other adjustments - 2,213 (390 ) (5) 1,823 (201,685 ) (33,910 ) 84,722 (150,873 ) Loan payable to/(receivable from) Morris Communications, net (1,496 ) - - (1,496 ) Income taxes payable on gain on sale of businesses - - 32,388 (6) 32,388 Prepayment of income taxes to Morris Communications relating to gain on sale - - (20,000 )(4) (20,000 ) (1,496 ) - 12,388 10,892 Total member's deficiency in assets (203,181 ) (33,910 ) 97,110 (139,981 ) Total liabilities and member's deficiency in assets $ 416,498 $ (44,106 ) $ 12,110 $ 384,502 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -2- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated statements of income For the nine months ended September 30, 2007 (Dollars in thousands) Morris Publishing Group (a) Less: businesses sold (b) Other adjustments (c) Pro forma Morris Publishing NET OPERATING REVENUES: Advertising $ 267,273 $ 38,271 $ - $ 229,002 Circulation 50,941 7,891 - 43,050 Other 11,947 4,845 - 7,102 Total net operating revenue 330,161 51,007 - 279,154 Labor and employee benefits 133,813 24,126 - 109,687 Newsprint, ink and supplements 35,753 5,487 - 30,266 Other operating costs (excluding depreciation and amortization) 100,283 12,544 (3,318 ) (1) 84,421 Depreciation and amortization expense 14,443 1,774 - 12,669 Total operating expenses 284,292 43,931 (3,318 ) 237,043 Operating income 45,869 7,076 3,318 42,111 Interest expense, including amortization of debt issuance costs 28,370 - (4,712 ) (3) 23,658 Other, net (175 ) (11 ) - (4) (164 ) Total other expenses, net 28,195 (11 ) (4,712 ) 23,494 INCOME BEFORE INCOME TAXES 17,674 7,087 8,031 18,618 PROVISION FOR INCOME TAXES 6,978 - 432 (2) 7,410 NET INCOME $ 10,696 $ 7,087 $ 7,599 $ 11,208 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -3- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated statements of income For the nine months ended September 30, 2006 (Dollars in thousands) Morris Publishing Group (a) Less: businesses sold (b) Other adjustments (c) Pro forma Morris Publishing NET OPERATING REVENUES: Advertising $ 287,776 $ 39,421 $ - $ 248,355 Circulation 52,113 8,158 - 43,955 Other 11,750 5,567 - 6,183 Total net operating revenue 351,639 53,146 - 298,493 Labor and employee benefits 131,326 24,838 - 106,488 Newsprint, ink and supplements 44,502 6,310 - 38,192 Other operating costs (excluding depreciation and amortization) 96,921 12,423 (3,465 ) (1) 81,033 Depreciation and amortization expense 15,933 1,740 - 14,193 Total operating expenses 288,682 45,310 (3,465 ) 239,907 Operating income 62,957 7,835 3,465 58,587 Interest expense, including amortization of debt issuance costs 27,560 - (3,903 ) (3) 23,657 Other, net (188 ) (10 ) - (4) (178 ) Total other expenses, net 27,372 (10 ) (3,903 ) 23,479 INCOME BEFORE INCOME TAXES 35,585 7,846 7,368 35,107 PROVISION FOR INCOME TAXES 13,619 - 354 (2) 13,973 NET INCOME $ 21,966 $ 7,846 $ 7,014 $ 21,135 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -4- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated statements of income For the twelve months ended December 31, 2006 (Dollars in thousands) Morris Publishing Group (a) Less: businesses sold (b) Other adjustments (c) Pro forma Morris Publishing NET OPERATING REVENUES: Advertising $ 389,345 $ 53,100 $ - $ 336,245 Circulation 69,691 10,852 - 58,839 Other 16,119 7,435 - 8,684 Total net operating revenue 475,155 71,387 - 403,768 Labor and employee benefits 176,163 32,055 - 144,108 Newsprint, ink and supplements 59,901 8,305 - 51,596 Other operating costs (excluding depreciation and amortization) 131,112 16,875 (4,673 ) (1) 109,564 Depreciation and amortization expense 21,432 2,332 - 19,100 Total operating expenses 388,608 59,567 (4,673 ) 324,369 Operating income 86,547 11,820 4,673 79,399 Interest expense, including amortization of debt issuance costs 37,059 - (5,516 ) (3) 31,543 Other, net (451 ) (12 ) - (4) (439 ) Total other expenses, net 36,608 (12 ) (5,516 ) 31,104 INCOME BEFORE INCOME TAXES 49,939 11,832 10,188 48,295 PROVISION FOR INCOME TAXES 19,664 - (442 ) (2) 19,222 NET INCOME $ 30,275 $ 11,832 $ 10,631 $ 29,074 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -5- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated statements of income For the twelve months ended December 31, 2005 (Dollars in thousands) Morris Publishing Group (a) Less: businesses sold (b) Other adjustments (c) Pro forma Morris Publishing NET OPERATING REVENUES: Advertising $ 378,338 $ 52,126 $ - $ 326,212 Circulation 70,615 10,821 - 59,794 Other 16,154 7,810 - 8,344 Total net operating revenue 465,107 70,756 - 394,351 Labor and employee benefits 176,832 32,496 - 144,336 Newsprint, ink and supplements 55,932 8,095 - 47,837 Other operating costs (excluding depreciation and amortization) 122,878 16,262 (4,610 ) (1) 102,006 Depreciation and amortization expense 21,965 2,312 - 19,653 Total operating expenses 377,607 59,165 (4,610 ) 313,832 Operating income 87,500 11,592 4,610 80,518 Interest expense, including amortization of debt issuance costs and loss on extinguishment of debt 36,648 - (5,093 ) (3) 31,555 Other, net (214 ) (40 ) - (4) (174 ) Total other expenses, net 36,434 (40 ) (5,093 ) 31,381 INCOME BEFORE INCOME TAXES 51,066 11,632 9,703 49,137 PROVISION FOR INCOME TAXES 19,776 - (219 ) (2) 19,557 NET INCOME $ 31,290 $ 11,632 $ 9,922 $ 29,581 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -6- Morris Publishing Group, LLC Unaudited pro forma condensed consolidated statements of income For the twelve months ended December 31, 2004 (Dollars in thousands) Morris Publishing Group (a) Less: businesses sold (b) Other adjustments (c) Pro forma Morris Publishing NET OPERATING REVENUES: Advertising $ 367,560 $ 52,413 $ - $ 315,147 Circulation 70,197 10,687 - 59,510 Other 17,977 9,004 - 8,973 Total net operating revenue 455,734 72,104 - 383,630 Labor and employee benefits 177,905 33,994 - 143,911 Newsprint, ink and supplements 53,848 8,328 - 45,520 Other operating costs (excluding depreciation and amortization) 121,172 16,837 (4,697 ) (1) 99,638 Depreciation and amortization expense 21,097 2,080 - 19,017 Total operating expenses 374,022 61,238 (4,697 ) 308,087 Operating income 81,712 10,866 4,697 75,543 Interest expense, including amortization of debt issuance costs 32,281 - (603 ) (3) 31,678 Other, net (571 ) (84 ) - (4) (487 ) Total other expenses, net 31,710 (84 ) (603 ) 31,191 INCOME BEFORE INCOME TAXES 50,002 10,950 5,300 44,352 PROVISION FOR INCOME TAXES 19,694 - (2,042 ) (2) 17,652 NET INCOME $ 30,308 $ 10,950 $ 7,342 $ 26,700 See accompanying notes to unaudited pro forma condensed consolidated financial statements. -7- Morris Publishing Group, LLC Notes and Management’s Assumptions to Unaudited Pro Forma Condensed Consolidated Financial Statements (Dollars in thousands) 1. Adjustment to unaudited pro forma condensed consolidated balance sheet (a) Morris Publishing Group Reflects historical unaudited consolidated statement of financial position as of September 30, 2007 for the Company as reportedin the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 (b) Businesses sold Reflects the elimination of the book value of certain assets and liabilities included in the historical balance sheet of the Company as of September 30, 2007 which were related to the sale of fourteen daily newspapers, three nondaily newspapers, a commercial printing operation and other related publications to GateHouse (the "transaction"). The Company operates and reports its financial results as a single operating segment and does not maintain a separate balance sheet for each business. Therefore, distinct asset and liability balances are generally not available for eachbusiness except in those instances where separate subsidiary ledgers exist. The following is a summary of the methodology used to determine the book value of the assets and liabilitiesrelated to thetransaction: a) The cash, accounts receivable, inventory, finite-lived intangible assets, prepaid and other current assets, and deferred revenue balances are allocated based on subsidiary ledger balances specific to each business included in the transaction. b) The goodwill and indefinite-lived intangible asset balances are allocated based on the relative fair values of the businesses being disposed of and the portion that will be retained. c) The trade account payables, accrued expenses, accrued employee costs and other accrued liabilities balances directly associated with the businesses included in the transaction were not assumed by GateHouse. d) Deferred income taxes (asset and liability) balances are eliminated based on the ratio of thetemporary differences related to the group of assets and liabilitiesincluded inthetransaction to Morris Publishing’s totaltemporary differences. e) Post retirement benefits are eliminated based upon the ratio of the number ofnon vested employee participants at each newspaper or business included in the transaction to Morris Publishing’s totalnon vested employee participants and vested retiree participants. (c) Other adjustments 1) At the close of the transaction, GateHouse elected to pay $10 million of the $115 million purchase price in the formof a one-year promissory note due November 30, 2008 bearing interest at 8% per annum, with the remainder in cash. 2) Reflects the Company’s utilization of the after-tax net proceeds from the transaction to prepay $85 million of the $175 million outstanding on theCompany’s Tranche A Term Loanas required bythecovenants of the Credit Agreement. 3) Reflects the working capital adjustmentpaymentbyGateHouse to the Company at the close of the transaction. 4) Reflects the Company’s utilization of the remaining net cash proceeds after the prepayment of the Tranche A Term Loan to prepay a portion of the income taxes due on the transaction gain.The Company is a single member limited liability company and is not subject to income taxes. However, the Company's results are included in the consolidated federal income tax return of Shivers Trading & Operating Company (the Company's ultimate parent corporation). Tax provisions are settled through the intercompany receivable account with its parent, Morris Communications Company, LLC ("Morris Communications") and Morris Communications makes income tax payments based on the results of the Company. 5) Reflects the deferred loan costs expensed at the close of the transaction. 6) Reflects the provision for income taxes on the gain resulting from the transaction. The tax provision is calculated based on the historicalstatutory tax rate. -8- 2. Adjustments to pro forma condensed consolidated statements of income (a) Morris Publishing Group Reflects the Company's historical unaudited consolidated statements of income for the nine months September 30, 2007 and 2006 and the historical audited consolidated statements of income for the twelve months ended December 31, 2006, 2005 and 2004 as reported inthe Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 and in the Company's Annual Report on Form 10-K for the year ended December, 31, 2006. (b) Businesses sold Reflects the adjustment to eliminate the revenues and expenses related to the group of assets and liabilities included in the transaction which are included in the historical consolidated statements of income of the Company for the nine months ended September 30, 2007 and 2006andfor the twelve months ended December 31, 2006, 2005 and 2004. (c) Other adjustments 1) Represents the pro forma adjustment to the management fee and technology and shared services fee charged to the Company by its parent, Morris Communications Company, LLC (“Morris Communications”), under their management agreement. The Company’s management fee and technology and shared services fee was based on 4% and 2.5%, respectively, of its total net operating revenue for each period presented, with the adjustment reflecting the total fees based upon the total net operating revenues related to the group of assets and liabilities included in the sale to GateHouse. 2) Reflectsthe income tax effect of combined pro forma adjustments. Thepro forma provision for income taxes is basedon the historicalstatutory tax rate for the periods presented. 3) Represents adjustment to reflect the interest and loan amortization expense after the prepayment ofthe $85 million in the Company's Tranche A Term Loan (refer to footnote 1) for the periods presented. The following table reflects the assumed interest rate and amounts of borrowings the pro forma interest expense calculation is based on and the pro forma deferred loan amortization cost calculation for each nine month and twelve month period presented: (Dollars in thousands) As of November 30, 2007 (the closing date of the transaction) Nine month periods Twelve month periods Interest expense Total rate Amount of borrowing Pro forma interest expense Pro forma interest expense Revolving Credit Facility 7.059 %* $ 51,000 ** $ 2,700 $ 3,600 Tranche A Term Loan 6.125 % 90,000 4,134 5,513 Senior Subordinated Debt 7.000 % 300,000 15,750 21,000 $ 441,000 $ 22,584 $ 30,113 *Includes commitment fee of .00375 per annum on unused revolving credit facility. ** Balance outstanding as of September 30, 2007 Loan amortization expense Pro forma amortization expense Pro forma amortization expense Revolving Credit Facility $ 235 $ 314 Tranche A Term Loan 87 116 Senior Subordinated Debt 726 968 $ 1,048 $ 1,398 Total interest and loan amortization expense $ 23,633 $ 31,510 Interest and Amortization Expense Morris Publishing Pro forma adjustment Nine months ended September 30,2007 $ 28,345 $ 4,712 Nine months ended September 30,2006 27,535 3,903 Twelve months ended December 31, 2006 37,026 $ 5,516 Twelve months ended December 31, 2005 36,603 5,093 Twelve months ended December 31, 2004 32,113 603 4) Assumes the $10 million one-year promissory note issued by GateHouse at the close of the transaction was paid in full on January 1, 2004 for all periods presented. The promissory note bears interest at 8% per annum. -9-
